ALTENBERND, Judge,
Concurring.
I concur in this opinion, but write to emphasize the unusual facts of this case. The Department filed this paternity action in March 2010, alleging that B.E.F., Sr., had sexual intercourse and may have conceived a child in Florida in late December 1991. The child was born in September 1992.
B.E.F., Sr., filed an answer before he filed a motion to dismiss. He did not file any affidavit and has not created an evi-dentiary issue as to whether he engaged in this activity in Florida in 1991. The complaint was dismissed exclusively on the basis that the Department failed to establish personal jurisdiction over the appel-*995lee/putative father. He has raised waiver and other defenses that have not yet been resolved.